1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RICHARD HEISE,

 8          Plaintiff-Appellant,

 9 v.                                                                          No. 31,397

10 ENCOMPASS INSURANCE COMPANY
11 OF AMERICA, a foreign corporation,

12          Defendants-Appellees.


13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Nan G. Nash, District Judge

15 Dolan & Associates, PC
16 Daniel R. Dolan, II
17 Albuquerque, NM

18 for Appellant

19 Simone, Roberts & Weiss, PA
20 Stephen M. Simone
21 Albuquerque, NM

22 for Appellees
1                           MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8
9                                          MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:



11
12 LINDA M. VANZI, Judge



13
14 TIMOTHY L. GARCIA, Judge




                                            2